DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruglick (US 9,157,669) in view of Lonzarich (US 2015/0292782).
Regarding claim 1, Kruglick discloses an electrocaloric module (refer to Fig. 1), comprising:
an electrocaloric element (104), comprising an electrocaloric film (202), a first electrode on a first surface of the electrocaloric film, and a second electrode on a second surface of the electrocaloric film (refer to electrodes 114, and col. 4, lines 23-26, wherein two electrodes are disposed on opposing sides of the electrocaloric effect layer);
a first thermal connection (refer to surface 118) configured to connect to a first thermal flow path between the electrocaloric element (104) and a heat sink (refer to heat dump 108);
a second thermal connection (refer to surface 116) configured to connect to a second thermal flow path between the electrocaloric element (104) and a heat source (refer to heat source 106); 
an electrical connection (refer to the lines connecting electrodes 114 and a power source 110 as can be seen from Fig. 1) connected to the electrodes (114) configured to connect to a power source (110); and 
an electronic component (120) embedded in the electrocaloric module (refer to Fig. 1, wherein said electronic component is fixed in the module as can be seen from Fig. 1), the electronic component (120) configured to perform an ancillary or secondary function associated with generation or transfer of heat energy (refer to col. 4, lines 60-
wherein the electronic component (120) is a diode (refer to col. 5, lines 2-3).
While Kruglick discloses the electrocaloric element, Kruglick fails to explicitly disclose a housing.
However, Lonzarich teaches that it is known in the art of refrigeration, to provide an electrocaloric heat transfer system, comprising a housing (402).
One having ordinary skill in the art of refrigeration would recognize that by providing a housing as taught by Lonzarich with the electrocaloric element in the housing, it will provide protection to the element against its surroundings. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kruglick by providing a housing, in order to protect the electrocaloric element against its surroundings in view of the teachings by Lonzarich along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 2, Kruglick as modified discloses a heat transfer system comprising the electrocaloric module of claim 1, the first thermal flow path between the electrocaloric element (104) and the heat sink (108) through the first thermal connection (118), the second thermal flow path between the electrocaloric element (104) and the heat source (106) through the second thermal connection (116), and a controller (112) configured to selectively apply voltage to activate the electrodes in coordination with 

Regarding claim 3, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Kruglick as modified discloses wherein the controller (112) is configured to receive a signal from the electronic component (refer to col. 10, lines 64-67).

Regarding claim 4, Kruglick discloses a method of making an electrocaloric module, comprising:
fabricating an electrocaloric element comprising an electrocaloric film (104), a first electrode on a first surface of the electrocaloric film, and a second electrode on a second surface of the electrocaloric film (refer to electrodes 114, and col. 4, lines 23-26, wherein two electrodes are disposed on opposing sides of the electrocaloric effect layer); and 
providing a first thermal connection (118) configured to connect to a first thermal flow path between the electrocaloric element (104) and a heat sink (108), a second thermal connection (116) configured to connect to a second thermal flow path between the electrocaloric element (104) and a heat source (106), and an electrical connection (refer to the lines connecting electrodes 114 and a power source 110 as can be seen 
embedding an electronic component (120) embedded in the electrocaloric module (refer to Fig. 1).
While Kruglick discloses the electrocaloric element, Kruglick fails to explicitly disclose disposing the electrocaloric element in a housing.
However, Lonzarich teaches that it is known in the art of refrigeration, to dispose an electrocaloric element in a housing (402).
One having ordinary skill in the art of refrigeration would recognize that by providing a housing as taught by Lonzarich with the electrocaloric element in the housing, it will provide protection to the element against its surroundings. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Kruglick by disposing the electrocaloric element in a housing, in order to protect the electrocaloric element against its surroundings in view of the teachings by Lonzarich along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 5, Kruglick discloses a method of making a heat transfer system, comprising making an electrocaloric module according to the method of claim 4, connecting the first thermal connection to the heat sink (108), connecting the second thermal connection to the heat source (106), connecting the electrical connection to a power source (110), and connecting a controller (112) to the electrodes (114) and the thermal connections, said controller (112) configured to selectively apply voltage to 

Regarding claim 6, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses wherein the electrocaloric module comprises a plurality of electrocaloric elements (104A-104N) that individually comprise an electrocaloric film (202), a first electrode on a first surface of the electrocaloric film, and a second electrode on a second surface of the electrocaloric film (refer to electrodes 114, and col. 4, lines 23-26, wherein two electrodes are disposed on opposing sides of the electrocaloric effect layer). 

Regarding claim 7, Kruglick as modified discloses a method of transferring heat, comprising: 
selectively applying voltage to activate electrodes on first and second surfaces of an electrocaloric material disposed in the electrocaloric module (refer to col. 7, lines 60-67, wherein the controller effectively removes and applies the electric field based in the operating temperature of the heat source) of claim 1;
in coordination with application of voltage to the electrodes (114), transferring heat from the heat source (106) to the electrocaloric material and from the electrocaloric material to the heat sink (108); 


Regarding claim 8, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses the electronic component (in the instant case a diode as disclosed in col. 5, lines 2-3), but fails to explicitly disclose said component being a passive electronic component.
However, applicant has not disclosed that having a passive electronic component solves any stated problem or is for any particular purpose, indicating simply that many of the above-described electronic components are passive components that do not involve signal amplification, however, active components such as transistors, semiconductor circuit chips, microprocessors, etc., can also be embedded (refer to Applicant's published specification, par. 39).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the electrocaloric module of Kruglick by providing the electronic component being passive because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kruglick.

Regarding claim 10, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses the electronic component (in the instant case a diode as disclosed in col. 5, lines 2-3), but fails to explicitly disclose a positive temperature coefficient of resistance element or a fusible link in the connection between the electrical power source and the electrodes. 

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the electrocaloric module of Kruglick by providing a positive temperature coefficient of resistance element or a fusible link in the connection between the electrical power source and the electrodes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kruglick.

Regarding claim 11, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses the electronic component (in the instant case a diode as disclosed in col. 5, lines 2-3), but fails to explicitly disclose a resistance temperature detector. 
However, applicant has not disclosed that having a resistance temperature detector solves any stated problem or is for any particular purpose, indicating simply that many other types of electronic components can be embedded, including but not limited to resistors, diodes, Zener diodes, resistance temperature detectors (RTD), 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the electrocaloric module of Kruglick by providing a resistance temperature detector because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kruglick.

Regarding claim 12, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses the electronic component (in the instant case a diode as disclosed in col. 5, lines 2-3), but fails to explicitly disclose interdigitated electrodes. 
However, applicant has not disclosed that having interdigitated electrodes solves any stated problem or is for any particular purpose, indicating simply that many other types of electronic components can be embedded, including but not limited to resistors, diodes, Zener diodes, resistance temperature detectors (RTD), inductors, capacitors, a piezoelectric elements, current sensors, positive temperature coefficient of resistance elements (PTCR), fusible links, or interdigitated electrodes (refer to Applicant’s published specification, par. 36).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify the electrocaloric module of Kruglick by providing interdigitated electrodes because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kruglick.

Regarding claim 13, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses wherein the electronic component (120) is integrated with the electrocaloric element (refer to Fig. 1).

Regarding claim 14, Kruglick as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Kruglick as modified discloses wherein the electronic component (120) is separate from the electrocaloric film (refer to Fig. 1, wherein said electronic component is fixed to the heat source and not to the electrocaloric film).

Response to Arguments
Applicant’s arguments, see pages 5-6, filed on 12/16/2021, with respect to the rejection(s) of claim(s) 1-8 and 10-14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763